DETAILED ACTION
Notice of AIA  or Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-9 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holsten et. Al. (US 2018/0228510 A1- previously of record).
	Regarding claim 1, Holsten discloses a surgical access device (para. [0008]) comprising: a cannula 200 having a cannula housing 202 at a proximal end thereof (Figure 4) and a tubular member 204 extending from the cannula housing (Figure 4); and a seal housing 302 coupled to the cannula housing (Figure 4), the seal housing including: a base 308 attached to the cannula housing (Figure 4), an instrument seal (para. [0008]), and a cover 300 having a port 314, the cover having a lower cover portion 304 and an upper cover portion 306 (Figure 5), the lower cover portion attached to the base 308, the upper cover portion including projections 348, a wall 342, and windows 346 defined between adjacent projections (Figure 9), the projections and the wall circumscribing a central opening 344 of the upper over portion (Figure 9), the wall radially spaced from the projections (Figure 9) and defining a chamber 340 between the wall and the projections (Figure 9, chamber goes through wall 342 and projections 348), the windows and the projections define a geometry of the chamber that is configured to direct a fluid in the seal housing towards the port, the port being connectable to a source of vacuum (Para. [0066], [0073])
	Regarding claim 2, Holsten discloses the surgical access device of claim 1, and wherein a vacuum present in the port creates a flow path in the chamber that directs the fluid in the seal housing towards the port (para. [0073]).
	Regarding claim 4, Holsten discloses the surgical access device of claim 3, and wherein the fluid entering the seal housing passes through the windows into the chamber and is directed towards the port (Para. [0066]).
	Regarding claim 6, Holsten discloses the surgical access device of claim 1, and wherein the upper cover portion has an arm 108 (Figure 1) and the lower cover portion has a finger 352 that cooperate to align the upper cover portion and the lower cover portion for assembly (Figures 5 and 6, para. [0069]).
	Regarding claim 7, Holsten discloses the surgical access device of claim 1, and wherein the seal housing is releasably coupled to the cannula housing (Para. [0060).
	Regarding claim 8, Holsten discloses the surgical access device of claim 3, and wherein the fluid entering the seal housing passes through the windows into the chamber and a vacuum present in the port directs the fluid towards the port (para. [0010], para. [0073]).
Regarding claim 9, Holsten discloses the surgical access device of claim 8, and wherein the fluid travels through the tubular member and into the seal housing (Para. [0073]).
Regarding claim 16, Holsten discloses a method of removing fluid from a surgical access device (cannula assembly 200 is connected to a vacuum to remove fluid from the cannula assembly 200) comprising: connecting a source of vacuum to a surgical access device (para. [0073]) the surgical access device including: a cannula 200 having a cannula housing 202 and a tubular member 204 (Figure 4); and a seal housing 302 coupled to the cannula housing (Figure 4), the seal housing including: a base 308, an instrument seal (para. [0008]), and a cover 300 having a port 314, the cover having a lower cover portion 304 attached to the cannula housing and an upper cover portion 306 (Figure 5), the upper cover portion having a wall 342 and projections 348 defining a chamber 340 between the wall and the projections ((Figure 9, chamber goes through wall 342 and projections 348), wherein adjacent projections are spaced apart defining windows 346 between the adjacent projections (Figure 9), the windows and the projections defining a geometry of the chamber (Figure 9); and applying a vacuum to the chamber via the port (para. [0066]), the vacuum and the geometry of the chamber creating a flow path in the seal housing (para. [0066]), the flow path directing a fluid in the seal housing towards the port ([0073]).
Regarding claim 17, Holsten discloses the method of claim 16, and wherein applying the vacuum to the chamber via the port directs the fluid entering the chamber towards a wall of the chamber (para. [0012]).
Regarding claim 18, Holsten discloses the method of claim 17, and wherein applying the vacuum to the chamber via the port directs the fluid entering the chamber through the windows (para. [0066]).
Regarding claim 19, Holsten discloses the method of claim 16, and wherein applying the vacuum to the chamber via the port causes the fluid to travel through the tubular member and into the seal housing (para. [0066])
Regarding claim 20, Holsten discloses the method of claim 16, and wherein connecting the source of vacuum to the surgical access device includes the seal housing being removably coupled to the cannula housing (para. [0008]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15, and 21 are rejected under 35 U.S.C. 103 as being obvious over Holsten in view of Thompson (US2020/0305928-previously of record).
Regarding claim 10, Holsten discloses a surgical access device (para. [0008]) comprising: a cannula 200 having a cannula housing 202 and a tubular member 204 extending therefrom (Figure 4); and a seal housing 302 including: a base 308 attachable to the cannula (Figure 4), an instrument seal (para. [0008), a cover 300 having a lower cover portion 304 and an upper cover portion 306, the lower cover portion attached to the base and the upper cover portion connectable with the lower cover portion (Figure 5), the upper cover portion having a wall 342 and projections 348, the wall radially spaced from the projections (Fig. 9) defining a chamber 340 between the wall and the projections 348 (Figure 9, para. [0066] lines 5-7, tube segment 342 extends in a proximal direction and is a wall. The tube segment 342 defines the chamber), the projections spaced apart and defining windows 346 between adjacent projections (Figure 9), and wherein the projections and the windows define a geometry of the chamber (Fig. 9) that is configured to direct a fluid in the seal housing towards the port, the port being connectable to a source of vacuum (para. [0073]). 
Holsten fails to directly disclose: a port extending radially from the upper cover portion. 
In the same field of endeavor, namely surgical access devices, Thompson discloses a port 114 extending radially from the upper cover portion (Figure 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the position of the port of Holsten for the position of the port of Thompson by pulling a vacuum at the top of the cover instead of at the bottom, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. See MPEP 2143.
Regarding claim 11, Holsten and Thompson disclose. the surgical access device of claim 10. Holsten further discloses: wherein a vacuum present in the port creates a flow path in the chamber that directs the fluid in the seal housing towards the port (para. [0073]).
Regarding claim 12, Holsten and Thompson disclose the surgical access device of claim 10. Holsten further discloses: wherein the fluid entering the seal housing passes through the windows into the chamber and is directed towards the port (Para. [0066]).
Regarding claim 13, Holsten and Thompson disclose: the surgical access device of claim 10. Holsten further discloses: wherein the upper cover portion has an arm 108 and the lower cover portion has a finger 352 that cooperate to align the upper cover portion and the lower cover portion for assembly (Figure 1) that cooperate to align the upper cover portion and lower cover portion for assembly (Fig. 1).
Regarding claim 14, Holsten and Thompson disclose the surgical access device of claim 10. Holsten further discloses: wherein the seal housing is releasably coupled to the cannula housing (Para. [0060]).
Regarding claim 15, Holsten and Thompson disclose the surgical access device of claim 12. Holsten further discloses: wherein the fluid travels through the tubular member and into the seal housing (Para. [0073]).
Regarding claim 21, Holsten and Thompson disclose the surgical access device of claim 10. Holsten further discloses: wherein the wall and the projections circumscribe a central opening 344 of the upper cover portion (Fig. 9).
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the amended claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the amended claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
For example, Applicant claims that Holsten fails to disclose the amended claims without an argument as to why Holsten fails to disclose the amendments. Applicant’s statement that “Holsten clearly fails to disclose or suggest an upper cover portion having a wall that is radially spaced from the projections and defining a chamber between the projections and the wall wherein the chamber is configured to direct a fluid in the seal housing towards a port” is merely conclusory as Applicant does not explain why the cited portion of Holsten is deficient and provides support for the argument that the claims distinguish from Holsten. Additionally, Examiner submits that Holsten does in fact disclose the amended claims as discussed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                       /RACHAEL L GEIGER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771